United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 21, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 05-41180
                        Conference Calendar



TERRY COLEY,

                                    Petitioner-Appellant,

versus

HARLEY G. LAPPIN; WARDEN DAVID JUSTICE,

                                    Respondents-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 5:04-CV-108
                       --------------------

Before STEWART, DENNIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Terry Coley was convicted of conspiracy to possess drugs

with intent to distribute and possession of drugs with intent to

distribute and sentenced to serve 188 months in prison and a

five-year term of supervised release.   He filed a 28 U.S.C.

§ 2241 habeas corpus petition to challenge this conviction and

sentence, and he now appeals the district court’s dismissal of

his § 2241 petition.   He argues that he should be permitted to

pursue § 2241 relief in accordance with the savings clause of


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-41180
                                 -2-

28 U.S.C. § 2255 because his fugitive status prevented him from

timely pursuing § 2255 relief.   He also presents argument on the

merits of his sentencing claims.

     Coley has not shown that the district court erred in

determining that his purported § 2241 petition was best construed

as a § 2255 motion over which the district court lacked

jurisdiction.   See Reyes-Requena v. United States, 243 F.3d 893,

904 (5th Cir. 2001); Cox v. Warden, Fed. Det. Ctr., 911 F.2d

1111, 1113 (5th Cir. 1990); Solsona v. Warden, F.C.I., 821 F.2d

1129, 1132 (5th Cir. 1987).   Coley’s contention that he should be

permitted to proceed under § 2241 due to his prior status as a

fugitive is unpersuasive.   The judgment of the district court is

AFFIRMED.